United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                   August 31, 2006
                         FOR THE FIFTH CIRCUIT
                         _____________________                 Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-10989
                           (Summary Calendar)
                         _____________________

KEITH D. HARROD,
                                                   Plaintiff-Appellant,
     v.
CITICORP CREDIT SERVICES, INC.,
                                                    Defendant-Appellee.

                        ----------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                            (3:04-CV-2736)
                        ----------------------
Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM*:

     Plaintiff-Appellant     Keith   D.   Harrod   appeals   pro    se    the

district    court’s   memorandum   opinion   denying   his   Petition      to

Vacate Arbitration Award and granting Citicorp Credit Services,

Inc.’s (“CCSI”) Motion to Confirm Arbitration Award.             As Harrod

is a pro se litigant, we liberally construe his briefs and we

apply less stringent standards in interpreting his arguments.1

When we do so here, we construe Harrod’s briefs as attacking the

arbitration award on four grounds: the arbitrator’s (1) evident



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
partiality;2 (2) exceeding his powers;3 (3) manifest disregard of

the law;4 and (4) arbitrariness and capriciousness.5

     We review a district court’s confirmation of an arbitration

award de novo.6         Based on the applicable law and our extensive

review    of    the    parties’     briefs       and    the    record   on   appeal,      we

conclude that neither the arbitrator in issuing the award nor the

district       court   in    confirming      the       award   committed     any    error.

Simply put, there is absolutely no meritorious basis for vacating

the award.       Accordingly, we affirm the judgment of the district

court in all respects.

     Furthermore,           even   though    Defendant-Appellee          CCSI      has   not

sought sanctions against Harrod under Federal Rule of Appellate

Procedure 38 for a frivolous appeal, any future prolongation of

this matter by him may subject Harrod to such sanctions.7


     2
         9 U.S.C. § 10(a)(1).
     3
         Id. § 10(a)(4).
     4
      Sarofim v. Trust Co. of the West, 440 F.3d 213, 216-17 (5th
Cir. 2006).
     5
      Safeway Stores v. Am. Bakery & Confectionery Workers Int’l
Union, 390 F.2d 79, 81-82 (5th Cir. 1968).
     6
      Action Indus., Inc. v. U.S. Fidelity & Guar. Co., 358 F.3d
337, 339-40 (5th Cir. 2004).
     7
      In the conclusion to its appellate brief, CCSI requests us
to award it costs and attorneys fees. CCSI, however, has failed
to brief this issue and, as such, has waived any right to such
costs and fees. Strong v. Bellsouth Telecomms., Inc., 137 F.3d
844, 853 n.9 (5th Cir. 1998); Webb v. Investacorp, Inc., 89 F.3d
252, 257 n.2 (5th Cir. 1996).

                                             2
AFFIRMED.




            3